
	
		II
		111th CONGRESS
		1st Session
		S. 744
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2009
			Ms. Snowe (for herself
			 and Mr. Nelson of Florida) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from an employee's gross income any employer-provided supplemental
		  instructional services assistance, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Affordable Tutoring of Our Children
			 Act.
		2.Exclusion of
			 employer-provided supplemental instructional services assistance
			(a)In
			 generalSection 129 of the
			 Internal Revenue Code of 1986 (relating to dependent care assistance programs)
			 is amended—
				(1)by inserting and supplemental
			 instructional services assistance after dependent care
			 assistance each place it appears (except in subsections (d)(4) and
			 (e)(1) thereof), and
				(2)by inserting
			 and supplemental instructional services after dependent
			 care services both places it appears in subsection (a)(2).
				(b)Supplemental
			 instructional services assistanceSection 129(e) of the Internal
			 Revenue Code of 1986 (relating to definitions and services) is amended by
			 redesignating paragraphs (2) through (9) as paragraphs (3) through (10),
			 respectively, and by inserting after paragraph (1) the following new
			 paragraph:
				
					(2)Supplemental
				instructional services assistance
						(A)In
				generalThe term supplemental instructional services
				assistance means the payment of, or provision of, supplemental
				instructional services to an employee's dependent (as defined in subsection
				(a)(1) of section 152, determined without regard to subsection (c)(1)(C)
				thereof) who—
							(i)has attained the
				age of 5 but not the age of 19 as of the close of the calendar year in which
				the taxable year of the employee begins, and
							(ii)has not obtained
				a high school diploma or been awarded a general education degree.
							(B)Supplemental
				instructional servicesThe term supplemental instructional
				services means instructional or other academic enrichment services which
				are—
							(i)in addition to
				instruction provided during the school day,
							(ii)specifically
				designed to increase the academic achievement of such dependent,
							(iii)in the core
				academic studies of English, reading or language arts, mathematics, science,
				foreign languages, civics and government, economics, arts, social studies, and
				geography, and
							(iv)provided by a
				State certified instructor or by a State recognized or privately accredited
				organization.
							.
			(c)No exclusion
			 for supplemental instructional services assistance provided to highly
			 compensated employeesSection 129(a)(2)(A) of the Internal
			 Revenue Code of 1986 (relating to limitation of exclusion) is amended by
			 inserting , except that no amount may be excluded under paragraph (1)
			 for supplemental instructional services paid or incurred by an employee who is
			 a highly compensated employee (within the meaning of section 414(q))
			 after individual).
			(d)Conforming
			 amendments
				(1)Section
			 21(b)(2)(A) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new sentence: Such term shall not include any amount
			 paid for supplemental instructional services (as defined in section
			 129(e)(2)(B))..
				(2)The second
			 sentence of section 21(c) of such Code is amended by inserting of
			 dependent care assistance after aggregate amount.
				(3)Section
			 6051(a)(9) of such Code is amended by inserting and supplemental
			 instructional services assistance after dependent care
			 assistance both places it appears.
				(e)Clerical
			 amendments
				(1)The heading for
			 section 129 of the Internal Revenue Code of 1986 is amended by inserting
			 and supplemental
			 instructional services assistance after
			 assistance.
				(2)The item relating
			 to section 129 in the table of sections for part III of subchapter B of chapter
			 1 of such Code is amended by inserting and supplemental instructional
			 services assistance after assistance.
				(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
